Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  The amendments filed on Jun. 28, 2021 have been entered.  

Status of the Claims
Claims 1-9, 12, 13, and 18-25 are pending and are now under consideration.  Claims 1 and 18 have been amended; claims 10, 11, and 14-17 are cancelled.  This Office Action is in response to the request for continued examination filed on Jun. 28, 2021.  

Information Disclosure Statement
References lined-through on the information disclosure statement(s) were not considered because they were not provided.

OBJECTIONS/REJECTIONS WITHDRAWN



OBJECTIONS/REJECTIONS MAINTAINED

The double patenting rejections of record have been maintained in modified form (as necessitated by applicants' amendment as no action regarding these rejections has been taken by applicants at this time.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was 

Claims 1-9, 12, 13, and 18-25 are rejected under 35 U.S.C. 103(a) as being unpatentable over KOPCZYNSKI (US 2010/0158980; Filed Dec. 18, 2008; on IDS), ASHTON (US 2004/0208910; Pub. Oct. 21, 2004), BURNS (US 2008/0228127; Pub. Sep. 8, 2008; on IDS), and either or both of BENSON (US 2011/0112475; Priority to at least Sep. 2, 2008), and MARTIN (US 2011/0106006; Priority to Mar. 12, 2009).  
Kopczynski discloses implantable drug delivery devices comprising a non-bioabsorbable polymer structure (i.e., an outer shell) for the treatment of ocular conditions (title; abstract; [0001], [0051]).  The drug delivery devices may be implanted into the eye and comprise a membrane that encloses an active agent (in an interior space) and controls release of the active agent over time ([0018], [0044]; Fig. 2).  Kopczynski specifically teaches a cylindrical structure having a cylindrical wall, a top and a bottom.  The top and the bottom are coupled to opposite sides of the cylindrical wall.  The cylindrical wall and top comprise the impermeable polymer (this configuration reads on the outer shell having one closed, impermeable end) and the other end (i.e., the bottom) comprises a rate-limiting water-permeable polymer (this configuration reads on the outer shell having one open, permeable end) ([0051]).  The rate-limiting membrane polymer may be a hydrophobic polymer such as ethylene vinyl acetate (EVA) ([0050]; Example 1).  A sidewall of the impermeable body is not coated with a coating that alters a rate of drug elution.  The drug may be a prostaglandin analogue such as travoprost, latanoprost, bimatoprost, etc. (including the isopropyl ester forms thereof; e.g., travoprost isopropyl ester) ([0063]-[0065]; Examples).  The isopropyl ester forms of these compounds are low- or no-activity prodrugs of the respective drugs.  Kopczynski teaches the drug delivery 
Kopczynski does not teach a retaining element.  However, this feature is commonplace in the art, and would have been obvious to anyone of skill in the art.  
For example, Burns discloses ocular devices that may be implanted, for example, in the anterior chamber of the eye, and may be used to deliver drugs thereto ([0101], [0119], [0138]-[0139], [0211]; Figs. 2-4, 6-8, 18, 20, 41A, 41D, 41F, 41G).  Burns teaches the use of retention features to anchor the device in place once implanted into the desired location in the eye.  Said retention features include, a sharpened tip/end, an irregular surface, grooves, flexible extensions, annular ribs, barbs, etc. ([0088]-[0089], [0209]).  
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to use include retention elements (including any of those taught in the prior art) in the drug delivery devices of Kopczynski or Ashton (see below).  One would have been motivated to do so to provide an ocular delivery device that stays in place once implanted that would not be free to move through the eye and potentially interfere with vision.  Doing so amounts to nothing more than combining prior art elements according to known methods to yield predictable results.  
Kopczynski does not appear to teach a cap element.  However, this feature is commonplace in the art, and would have been obvious to anyone of skill in the art.  For example, like Kopczynski, Ashton discloses sustained release devices for ocular delivery of medicinal agents, and the devices are suitable for insertion into, inter alia, the anterior chamber of the eye (title; abstract; [0029]).  Ashton teaches tubular drug delivery devices 
Similarly, Benson discloses implantable delivery devices (e.g., for intraocular implantation) for providing uniform delivery of drugs (title; abstract; [0057]-[0058]).  Benson teaches cylindrical/tubular devices with at least one open end (one end may be closed), said devices comprising a reservoir containing a drug agent that is held within an agent-impermeable cylinder body, the end(s) of which covered by a semi-permeable membrane to allow sustained release of the drug ([0026], [0031], [0034], [0041]; Figs. 1-2).  One or more end cap is placed over the permeable membrane and can be made to snap-fit onto the cylinder body such that it does not dislodge when in use, and said end caps hold the semi-permeable membrane in place ([0036], [0062]).  The end caps feature an inner diameter larger than an outer diameter of the body (Figs. 1-2).  
Likewise, Martin discloses implantable devices for long-term delivery of drugs (title; abstract; Figs. 2-5).  The devices are preferably formed of an impermeable cylindrical housing, and one (or both) end is covered with a porous membrane that allows sustained release of the drug ([0010], [0012], [0021]-[0022], [0048], [0066]; Figs. 2-5).  Martin teaches an end cap is placed over the permeable membrane at the end(s) of the cylinder for a secure fit to seal the device, said end caps hold the semi-permeable membrane in 
Regarding the new limitation of a "crimp cap", this feature is not a patentable distinction over the prior art for several reasons.  First, the recitation does not require that the cap actually be crimped.  The only structural requirement of a "crimp cap" is that it contain outer regions that are compressible (i.e., it is capable of being compressed) per the teachings in instant par. [0187].  No compression is actually required.  Absent evidence to the contrary, the materials taught for prior art caps are compressible within the meaning of the instant claims (and therefore meet this limitation).  For instance, Ashton teaches the caps may be made of permeable or impermeable materials such as PTFE, polycarbonate, polymethyl methacrylate, polyethylene alcohol, high grades of ethylene vinyl acetate, and polyvinyl alcohol (PVA) ([0105], [0112], [0123]).  Likewise, Benson teaches the caps may be made of materials such as stainless steel or polydimethylsiloxane ([0014], [0036], [0062]; Fig. 2; Table 2).  Further, Martin teaches materials such as titanium and polymers, which may be selected by the skilled artisan ([0049], [0064]).  Additionally note that the illustration of a "crimp cap" in the instant application (Figs. 18L and 18N) do not illustrate the cap actually being crimped.  Thus, a crimped or compressed cap is not required to meet the limitation of a "crimp cap" as the term is used in the specification.  
Second, even if a step of crimping was required (which it is not), the claims would be interpreted as product-by-process claims.  Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  “[E]ven 
Third, there is no indication that a crimp cap is superior or advantageous in any way or even has any material effect on the function of the claimed implant.  The instant application mentions a crimp cap twice throughout the entire disclosure, and never asserts any advantage, improvement, or special effect for such a cap.  Rather, the specification discloses several cap designs, all of which are taught to be functionally equivalent.  See Figs. 18G-18N.  Nor have applicants provided any comparative data to show any advantage of a "crimp cap" over any other type of cap.  Thus, the current record does not support a finding that a "crimp cap" is critical to the function of the claimed implant.  “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the applicant must show that the particular range is critical, generally by In re Woodruff, 919 F.2d 1575 (Fed. Cir. 1990). See MPEP § 716.02 - § 716.02(g).  
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to use a cap element (including any of the cap materials taught in the prior art—all of which read on a "crimp cap" as discussed above) in the drug delivery devices of Kopczynski or Ashton.  One would have been motivated to do so to provide a structure that facilitates handling of the device during fabrication (per Ashton), to provide a means to hold the semi-permeable membrane in place and that would snap-fit onto the cylinder body such that it does not dislodge when in use (per Benson), and/or or as a means to securely seal the device (per Martin).  Doing so amounts to nothing more than combining prior art elements according to known methods to yield predictable results.  Moreover, the MPEP states that changes in shape are obvious absent persuasive evidence that the claimed configuration is significant.  See MPEP § 2144.04(IV)(B).  In this case, applicants provide absolutely no discussion in the disclosure to support any special effect of the claimed "crimp cap".  However, all of Figs.18C-18K, 18M, and 18O-18Q (i.e., every other figure that illustrates a cap), illustrate caps that are not
Regarding the instant recitations regarding placement of the claimed implant in the anterior chamber of the eye (e.g., in claims 1 and 3), the instant claims are directed to a product (i.e., an implant), not a method of implanting an implant to a certain location in the eye.  Note applicants election of the product claims (Group I) in the restriction requirement dated 7/3/17 (see p. 5 of applicants' response dated 10/19/17).  As such, the recitations regarding the placement of the claimed implant in the anterior chamber of the eye represent the intended use of the implant and the claims do not require implantation to the anterior chamber of the eye, only that the claimed implant be capable of eluting the drug in the anterior chamber of the eye if it were to be implanted there.  If a prior art product would be capable of eluting the drug in the anterior chamber of the eye, it meets the claim (e.g., note that claim 18 uses this language directly in the context of implantation in the anterior chamber of the eye).  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  The implant devices of Kopczynski and/or Ashton are the same as the claimed implants in every structural way instantly claimed.  Thus, they are considered to be capable of eluting travoprost (or any of the other prodrug forms of prostaglandin analogues taught by Kopczynski (e.g., travoprost, latanoprost, bimatoprost, and the isopropyl ester forms thereof)) in the anterior chamber of the eye, absent objective evidence to the contrary.  See also Kopczynski at par. [0062], claim 38, teaching implantation in a variety of locations.  There is nothing to indicate the implant of Kopczynski would not function as intended in the anterior chamber of the eye.  Likewise, for the instant product claims, 
Regarding claim 13, there is no discussion in the instant specification regarding what feature(s) are required to meet the functional limitation claimed.  The claim is considered to be met by the use of prodrugs (e.g., travoprost, latanoprost) as taught by Kopczynski.  Applicants have not disputed this interpretation of what the claim requires.  

Claims 1-9, 12, 13, and 18-25 are rejected under 35 U.S.C. 103(a) as being unpatentable over KOPCZYNSKI (US 2010/0158980; Filed Dec. 18, 2008; on IDS), ASHTON (US 2004/0208910; Pub. Oct. 21, 2004), BERGHEIM (US 2003/0187385; Pub. Oct. 2, 2003), and either or both of BENSON (US 2011/0112475; Priority to at least Sep. 2, 2008), and MARTIN (US 2011/0106006; Priority to Mar. 12, 2009).  
Kopczynski discloses implantable drug delivery devices comprising a non-bioabsorbable polymer structure (i.e., an outer shell) for the treatment of ocular conditions (title; abstract; [0001], [0051]).  The drug delivery devices may be implanted into the eye and comprise a membrane that encloses an active agent (in an interior space) and controls release of the active agent over time ([0018], [0044]; Fig. 2).  Kopczynski specifically teaches a cylindrical structure having a cylindrical wall, a top and a bottom.  The top and the bottom are coupled to opposite sides of the cylindrical wall.  The cylindrical wall and top comprise the impermeable polymer (this configuration reads on the outer shell having one closed, impermeable end) and the other end (i.e., the bottom) comprises a rate-limiting water-permeable polymer (this configuration reads on the outer shell having one open, permeable end) ([0051]).  The rate-limiting membrane polymer may be a hydrophobic polymer such as ethylene vinyl acetate (EVA) ([0050]; Example 
Kopczynski does not teach a retaining element.  However, this feature is commonplace in the art, and would have been obvious to anyone of skill in the art.  
For example, Bergheim discloses ocular devices that may be implanted, for example, in the anterior chamber of the eye, and may be used to deliver drugs thereto ([0026]-[0027], [0048]; Figs. 3 and 5-7).  Bergheim teaches the use of retention features to anchor the device in place once implanted into the desired location in the eye (title; abstract; Figs. 3, 5; claim 1).  Said retention features include, a tapered tip/end, ridges or ribs, barbs, etc. ([0022], [0031], [0049]).  
In light of these teachings, it would have been prima facie
Kopczynski does not appear to teach a cap element.  However, this feature is commonplace in the art, and would have been obvious to anyone of skill in the art.  For example, like Kopczynski, Ashton discloses sustained release devices for ocular delivery of medicinal agents, and the devices are suitable for insertion into, inter alia, the anterior chamber of the eye (title; abstract; [0029]).  Ashton teaches tubular drug delivery devices that may be made of an impermeable outer layer and covered by a permeable or semi-permeable layer ([0035], [0038]-[0039], [0094]-[0096]).  Ashton teaches a tubular/cylindrical device having a permeable plug (membrane) and cap at one or both ends (one of which would cover the permeable membrane), and the cap over the open end of the device can be sized larger than the outer diameter of the tube and facilitates handling of the device during fabrication ([0103], [0105]; Figs. 1-3).  Note that instant pars. [0044] and [0185] teach that the cap may have one or more orifices therein.  
Similarly, Benson discloses implantable delivery devices (e.g., for intraocular implantation) for providing uniform delivery of drugs (title; abstract; [0057]-[0058]).  Benson teaches cylindrical/tubular devices with at least one open end (one end may be closed), said devices comprising a reservoir containing a drug agent that is held within an agent-impermeable cylinder body, the end(s) of which covered by a semi-permeable membrane to allow sustained release of the drug ([0026], [0031], [0034], [0041]; Figs. 1-2).  One or more end cap is placed over the permeable membrane and can be made to snap-fit onto the cylinder body such that it does not dislodge when in use, and said end caps hold the semi-permeable membrane in place ([0036], [0062]).  The end caps feature an inner diameter larger than an outer diameter of the body (Figs. 1-2).  
Likewise, Martin discloses implantable devices for long-term delivery of drugs (title; abstract; Figs. 2-5).  The devices are preferably formed of an impermeable cylindrical housing, and one (or both) end is covered with a porous membrane that allows sustained release of the drug ([0010], [0012], [0021]-[0022], [0048], [0066]; Figs. 2-5).  Martin teaches an end cap is placed over the permeable membrane at the end(s) of the cylinder for a secure fit to seal the device, said end caps hold the semi-permeable membrane in place and may have a central opening to permit flow of drug out of the device ([0070], [0079]).  The end caps feature an inner diameter larger than an outer diameter of the housing (Figs. 2-5).  
Regarding the new limitation of a "crimp cap", this feature is not a patentable distinction over the prior art for several reasons.  First, the recitation does not require that the cap actually be crimped.  The only structural requirement of a "crimp cap" is that it contain outer regions that are compressible (i.e., it is capable of being compressed) per the teachings in instant par. [0187].  No compression is actually required.  Absent evidence to the contrary, the materials taught for prior art caps are compressible within the meaning of the instant claims (and therefore meet this limitation).  For instance, Ashton teaches the caps may be made of permeable or impermeable materials such as PTFE, polycarbonate, polymethyl methacrylate, polyethylene alcohol, high grades of ethylene vinyl acetate, and polyvinyl alcohol (PVA) ([0105], [0112], [0123]).  Likewise, Benson teaches the caps may be made of materials such as stainless steel or polydimethylsiloxane ([0014], [0036], [0062]; Fig. 2; Table 2).  Further, Martin teaches materials such as titanium and polymers, which may be selected by the skilled artisan ([0049], [0064]).  Additionally note that the illustration of a "crimp cap" in the instant 
Second, even if a step of crimping was required (which it is not), the claims would be interpreted as product-by-process claims.  Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  See MPEP § 2113.  The only structure implied by a step of crimping would be that the cap is securely placed on and sealed to the body of the implant per the teachings in instant par. [0187].  However, the cap structures of the prior art meet these requirements and would therefore read on such product-by-process claims.  For instance, see Ashton at [0103], [0105], Figs. 1-3; Benson at [0014], [0036], [0062], Figs. 1-2; and Martin at [0048], [0069]-[0070], Figs. 3-5.  
Third, there is no indication that a crimp cap is superior or advantageous in any way or even has any material effect on the function of the claimed implant.  The instant application mentions a crimp cap twice throughout the entire disclosure, and never asserts any advantage, improvement, or special effect for such a cap.  Rather, the specification discloses several cap designs, all of which are taught to be functionally equivalent.  See Figs. 18G-18N.  Nor have applicants provided any comparative data to In re Woodruff, 919 F.2d 1575 (Fed. Cir. 1990). See MPEP § 716.02 - § 716.02(g).  
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to use a cap element (including any of the cap materials taught in the prior art—all of which read on a "crimp cap" as discussed above) in the drug delivery devices of Kopczynski or Ashton.  One would have been motivated to do so to provide a structure that facilitates handling of the device during fabrication (per Ashton), to provide a means to hold the semi-permeable membrane in place and that would snap-fit onto the cylinder body such that it does not dislodge when in use (per Benson), and/or or as a means to securely seal the device (per Martin).  Doing so amounts to nothing more than combining prior art elements according to known methods to yield predictable results.  Moreover, the MPEP states that changes in shape are obvious absent persuasive evidence that the claimed configuration is significant.  See MPEP § 2144.04(IV)(B).  In this case, applicants provide absolutely no discussion in the disclosure to support any special effect of the claimed "crimp cap".  However, all of Figs.18C-18K, 18M, and 18O-18Q (i.e., every other figure that illustrates a cap), illustrate caps that are not described as "crimp caps".  Thus, the instantly claimed feature is clearly a design choice that is within the purview of the artisan to make, and no 
Regarding the instant recitations regarding placement of the claimed implant in the anterior chamber of the eye (e.g., in claims 1 and 3), the instant claims are directed to a product (i.e., an implant), not a method of implanting an implant to a certain location in the eye.  Note applicants election of the product claims (Group I) in the restriction requirement dated 7/3/17 (see p. 5 of applicants' response dated 10/19/17).  As such, the recitations regarding the placement of the claimed implant in the anterior chamber of the eye represent the intended use of the implant and the claims do not require implantation to the anterior chamber of the eye, only that the claimed implant be capable of eluting the drug in the anterior chamber of the eye if it were to be implanted there.  If a prior art product would be capable of eluting the drug in the anterior chamber of the eye, it meets the claim (e.g., note that claim 18 uses this language directly in the context of implantation in the anterior chamber of the eye).  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  The implant devices of Kopczynski and/or Ashton are the same as the claimed implants in every structural way instantly claimed.  Thus, they are considered to be capable of eluting travoprost (or any of the other prodrug forms of prostaglandin analogues taught by Kopczynski (e.g., travoprost, latanoprost, bimatoprost, and the isopropyl ester forms product claims, there is no requirement that one would have known that the prodrugs taught by Kopczynski would be converted to active forms in the anterior chamber of the eye.  
Regarding claim 13, there is no discussion in the instant specification regarding what feature(s) are required to meet the functional limitation claimed.  The claim is considered to be met by the use of prodrugs (e.g., travoprost, latanoprost) as taught by Kopczynski.  Applicants have not disputed this interpretation of what the claim requires.  

Response to Arguments

Applicants' arguments have been fully considered but are not persuasive.  Applicants argue that the previously cited prior art does not teach a retention protrusion (response, pgs. 5-6).  
The newly applied references (Burns and Bergheim) teach the retention feature allegedly missing from the previously cited prior art.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

U.S. Patent 10,206,813
Claims 1-9, 12, 13, and 18-25 are non-provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-4 and 6-23 US Patent No. 10,206,813, in light of Kopczynski, Ashton, Burns or Bergheim, and either or both of Benson, and Martin.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the scope of the '813 claims anticipates or renders obvious that of the instant claims.  The difference between the two claim sets is that the '813 claims recite the permeable/semi-permeable material is dimensioned based on the permeability of the permeable/semi-permeable material to a therapeutic agent.  However, this recitation hardly limits the claim at all since an artisan would necessarily take the permeability of the permeable/semi-permeable material into account when selecting the membrane material.  Note that '813 claim 16 recites a retention protrusion.  Thus the entire scope of the instant claims is rendered obvious since the difference is no more than an obvious variation and/or relates to what an artisan would do in the normal course of preparing an implant as described in the prior art.  Further, while some of the patented claims (e.g., claims 3, 12, 20) recite a fluid inlet/outlet, the claims do not require that these be different openings.  Thus, the configurations taught by Kopczynski, Ashton, and either or both of Benson, and Martin read on this limitation as well.  

Response to Arguments

Applicants' arguments have been fully considered but are not persuasive.  Applicants argue that the instant claims have been amended (response, p. 6).  
The instant amendment does not distinguish over the '813 claims.   Note that '813 claim 16 recites a retention protrusion.  

Conclusion
Claims 1-9, 12, 13, and 18-25 are rejected.  No claims are currently allowable.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin S Orwig whose telephone number is (571)270-5869.  The examiner can normally be reached Mon.-Fri. 7AM-4PM (with alternate Fridays off).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached Mon.-Fri. at (571)270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

	
	/Kevin S Orwig/           Primary Examiner, Art Unit 1658